FORM 10-Q SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For The Quarterly Period Ended June 30, 2012 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 1-13648 BALCHEM CORPORATION (Exact name of registrant as specified in its charter) Maryland 13-2578432 (State or other jurisdiction of (I.R.S. Employer Identification Number) incorporation or organization) 52 Sunrise Park Road, New Hampton, New York (Address of principal executive offices) (Zip Code) 845-326-5600 Registrant’s telephone number, including area code: Indicate by a check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to filing requirements for the past 90 days. YesþNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesþNoo Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer þ Accelerated filer o Non-accelerated filer o Smaller reporting companyo Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No þ As of July 27, 2012 the registrant had 29,296,355 shares of its Common Stock, $.06 2/3 par value, outstanding. Part I. Financial Information Item 1.Financial Statements BALCHEM CORPORATION Condensed Consolidated Balance Sheets (Dollars in thousands, except per share data) Assets June 30, 2012 (unaudited) December 31, 2011 Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid expenses Prepaid income taxes - Deferred income taxes Other current assets Total current assets Property, plant and equipment, net Goodwill Intangible assets with finite lives, net Other assets Total assets $ $ Liabilities and Stockholders' Equity Current liabilities: Trade accounts payable $ $ Accrued expenses Accrued compensation and other benefits Dividends payable - Income taxes payable - Current portion of long-term debt Total current liabilities Long-term debt 89 23 Deferred income taxes Other long-term obligations Total liabilities Commitments and contingencies (note 12) Stockholders' equity: Preferred stock, $25 par value. Authorized 2,000,000 shares; none issued and outstanding - - Common stock, $.0667 par value. Authorized 60,000,000 shares; 29,288,655 shares issued and outstanding at June 30, 2012 and 29,165,721 shares issued and outstanding at December 31, 2011 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to consolidated financial statements. 2 BALCHEM CORPORATION Condensed Consolidated Statements of Earnings (Dollars in thousands, except per share data) (unaudited) Three Months Ended Six Months Ended June 30, June 30, Net sales $ Cost of sales Gross margin Operating expenses: Selling expenses Research and development expenses General and administrative expenses Earnings from operations Other expenses (income): Interest income (1
